Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language and submitted arguments filed 23 August 2022.  Due to amendment, objection to Claim 7 has been withdrawn.  
In regards to the “means for” language of the applied 112(f), Examiner notes Applicant’s disclosure at paragraph [0040], which discusses a “means to” perform the plurality of functions being claimed, such as use of a graphical user interface, for example. As stated within the last communication, in order for the revocation of Examiner’s position of interpreting Applicant’s claim language under 35 USC 112(f), amending the current claim language to provide sufficient structure to perform the claimed function, or presenting a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function would be in order. Examiner maintains interpretation under 112(f).  Claims 1-13 & 15-22 remain pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “a browsing profile database, operable to create…”, “a scraping agent, operable to dissect and convey…”, “a request enrichment unit operable to update…”, found at least within Independent Claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 & 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vasiliauskas et al (USPG Pub No. 20220070271A1; Vasiliauskas hereinafter). 

As for Claim 1, Vasiliauskas teaches, A method of creating browsing profiles for optimizing scraping requests comprising:
“creating, in bulk or individually, a browsing profile within a browsing profile database” (see pp. [0043]; e.g., the reference of Vasiliauskas provides an efficient way to analyze the history of one or more exit nodes {i.e. gateways where traffic hits the internet, and forwards information from a target to a user}, organized within groups within a data scraping environment.  The primary reference teaches of utilizing at least a “History Database”, considered equivalent to Applicant’s “browsing profile”, as it is a memory storage that stores information extracted from an “Exit Node Database” and “User Database”.  The History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime}); 
“populating the browsing profile with at least one static parameter and at least one respective static value according to a parameters compatibility ruleset” (see pp. [0043]; e.g., as stated within rationale provided above, the History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime}.  According to paragraph [0043], the “User Database”, which contains information to be extracted by the History Database, contains identity information such as predefined static criteria {i.e. “static parameters”} used by at least a “Logic Unit” to pool one or more of a plurality of exit nodes for the fulfillment of a user request received from a user device.  The “Exit Node Database”, which is also addressed by the Logic Unit, contains basic information about the one or more exit nodes, such as geographical location and IP type, considered equivalent to Applicant’s “static values”.   As stated within previous text of paragraph [0040], the User Database also stores one or more of a “Service Level Agreement (SLA)” having SLA parameters which govern the fulfillment of a User Devices service level requests {i.e. criteria for target fulfilment evaluation, roles and responsibilities of Service Provider, duration, scope and renewal of the SLA contract, supporting processes, limitations, exclusions and deviations}, considered equivalent to Applicant’s “parameters compatibility ruleset”),
“populating the browsing profile with at least one dynamic parameter according to the parameters compatibility ruleset” (see pp. [0043]; e.g., as stated within rationale provided above, the History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime}, which is considered equivalent to Applicant’s “at least one dynamic parameter” and accounts for the populating of parameters, as the one or more parameters constantly change in time {i.e. pp. [0056]; “traffic per day or overall”, “session runtime”} and are aggregated/extracted from the at least “Exit Node Database” and/or “User Database”.  As stated above, previous text of paragraph [0040] teaches that the User Database also stores one or more of a “Service Level Agreement (SLA)” has SLA parameters which govern the fulfillment of a User Devices service level requests {i.e. criteria for target fulfilment evaluation, roles and responsibilities of Service Provider, duration, scope and renewal of the SLA contract, supporting processes, limitations, exclusions and deviations}, and are considered equivalent to Applicant’s “parameters compatibility ruleset”.  For even further elaboration, paragraph [0062] clearly states that, “Once a user Device” registers with a Gateway, its information and requested parameters are stored in at least the User Database);
“updating the at least one dynamic parameter of the browsing profile and the at least one respective dynamic value with enrichment data derived from response data collected during regular scraping sessions, and, updating the at least one dynamic parameter of the browsing profile and the at least one respective dynamic value with enrichment data derived from the response data of synthetic scraping sessions” (see pp. [0085-0087], [0103]; e.g., at least cited paragraphs [0085-0087] of Vasiliauskas teach of periodically updating the aggregated history containing dynamic parameters/ values by receiving new data or updating previously received data for adjusting the accuracy of predictions dependent upon predicted results of the PHRM and ENQRM.  Components such as the PHRM an ENQRM {i.e. “Pool Health Rating Mechanism” and “Exit Node Quality Rating Mechanism”} are supervised/unsupervised models having a plurality of independent variables which are utilized by the Logic Unit for the calculation and prediction of pool health for a particular exit node pool and calculation of the fitness of a particular exit node for a particular pool based on an “Improvement Score (IS)” resulting from the predicted pool health with/without an exit node, respectively, as taught within earlier text of paragraphs [0045-0046].  The Improvement Score is considered equivalent to Applicant’s “enrichment data”, as it is derived based on at least results of predicted pool health, and used to determine which exit nodes would make the best fit for pools currently requesting expansion, for example.  Applicant’s “synthetic scrapping sessions” are considered equivalent to Vasiliauskas’ calculations of the PHRM and ENQRM for prediction of pool health for determination of at least the differences between predicted pool health with/without a particular exit node in the pool.  Applicant’s “regular scraping sessions” is read on within earlier text of paragraph [0011] of Vasiliauskas, as usual “web scraping” includes retrieving HTML data from a website, parsing the data for target information, saving target information, and repeating the process if needed on another page.   The PHRM and ENQRM are periodically re-trained as data is updated, with requests for additional exit nodes to be added to one or pools of nodes being based on the breadth of historical data in the History Database used to train heuristic prediction, availability data of each exit node, and number of independent variables being considered, for example. Paragraph [0087] provides an example in which pool health is being compared to a “minimum acceptable pool health threshold” based on at least a pre-defined period of time {i.e. “next 30 minutes” equivalent to a time period for the synthetic scraping session} in order to determine the necessity of a request for new exit nodes in advance of a threshold breach) 
wherein the browsing profile comprises at least one dynamic and one static parameter (see pp. [0043]; e.g., the reference of Vasiliauskas teaches of utilizing at least a “History Database”, considered equivalent to Applicant’s “Browsing Profile”, as it is a memory storage that stores information extracted from an “Exit Node Database” and “User Database”.  The History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime}.  Service History and Aggregated History are considered equivalent to Applicant’s “at least one dynamic and one static parameter”, respectively, stored within at least the History Database.  Paragraph [0040], [0055-0056] provide further discussion into the storage of these two types of parameters within at least the “user database”, as the user database contains information about a User Device’s service level and requests, such as SLA parameters including “agreed service targets, duration, and “scope and renewal of the SLA contract”.  Additionally, the User Database stores technical parameters about “exit nodes or exit node pools” that fulfill the SLA, such as “service speed”, “response time” “traffic load” and “compatibility with third party services (like a certain target website”.  Further description of Static and dynamic parameters is discussed within the cited paragraphs [0055-0056]);  
where the at least one static parameter comprises one of the following: operating system, browser, browser version, browser plugins, browser fonts, browser languages, screen resolution, country, state, city, timezone information, static transport layer security (TLS) parameters, and rules by which the parameter combinations abide (see pp. [0055]; e.g., the reference of Vasiliauskas, within the cited paragraph [0055] and further within paragraph [0127], teaches of “static parameters” being parameters that have a fixed value over a period of time, such as “an exit node’s geographical location”, considered equivalent to at least Applicant’s “country” static parameter.  The primary reference teaches of detecting “exit nodes from a particular country” based on parameters determined as prohibiting factors or barriers for connection to a Service Provider Infrastructure);
where the at least one dynamic parameter comprises one of the following: cookie jar, browsing history, success and failures at particular web sites, keywords used for searches within the browsing session, TLS session state, content of browser’s local storage, content of local cache, and rules by which combinations abide (see pp. [0056], [0066]; e.g., the reference of Vasiliauskas, within the cited paragraph [0056], teaches of “dynamic parameters” being parameters that constantly change in time, such as “current and average speed, traffic per day or overall, session runtime...”.  Paragraph [0066] provides further examples of dynamic parameters, such as “most/least visited targets”, which clearly reads on at least Applicant’s “browsing history”).

As for Claim 2, Vasiliauskas teaches, A method of optimizing a scraping request with Browsing profile parameters comprising:
accepting, by a service provider infrastructure, a scraping request from a user device (see pp. [0039], [0069-0070]; e.g., the primary reference of Vasiliauskas teaches of utilizing at least an “Exit Node Management Gateway (also Gateway)” within a service provider infrastructure that communicates with both the User Device that sends requests to it and the Exit Nodes that service these requests, where the one or more exit nodes function as scrapers by performing “...scraping a particular website at a given time or in the future”, as indicated within earlier text of paragraph [0024]);
“requesting, by a scraping agent from a request enrichment unit, a browsing profile from a browsing profile database” (see pp. [0042]; e.g., the primary reference teaches of utilizing at least an “Exit Node rating Logic and Processing Unit”, which communicates with at least an “Exit Node Management Gateway” that sends request to it, and uses at least the Exit Node Database, History Database, and User Database, considered equivalent to receiving a request for a browsing profile of a browsing profile database, as one or more exit nodes are selected from at least the Exit Node Database.  The “scraping agent”, as discussed within Applicant’s disclosure at least within paragraph [0083], is a component responsible for running scraping applications executing original requests, and in the same fashion, Vasiliauskas utilizes at least a “proxy service provider”, discussed within at least paragraph [0024], which provides web scraping operations/ functionality by facilitating requests, helping the scraping request to appear organic and human-like by relaying said requests through exit nodes that exhibit attributes typical of organic users);
“selecting, by the request enrichment unit, from the browsing profile database, a selected browsing profile closest aligned with parameters of the scraping request” (see pp. [0042], [0064]; e.g., As stated within the cited paragraph [0042], “...Exit Node Rating Logic And Processing Unit {i.e. Logic Unit} is primarily responsible for analyzing (processing) information about exit nodes, pools, and user's request parameters and finding the best fit for them”, thus, choosing one or more exit nodes in the form of Applicant’s “browsing profile” which are the “best fit” for at least adding to an exit node pool and/or responding to and fulfilling a received request for information.  Paragraphs [0089-0090] of the primary reference teach of assigning and distributing exit nodes having the highest improvement scores as compared to an applied threshold, based on current or predicted pool health and an exit node’s current or predicted performance, with the distribution being executed after the evaluation of all exit nodes);
“providing, by the request enrichment unit, the selected browsing profile to the scraping agent” (see pp. [0063-0065]; e.g., the cited paragraphs of [0063-0065] teach of locating the “best fit” for one or more exit nodes to be added to exit node pools requesting expansion based on at least their respective aggregation history, heuristically predicted performance, as well as fitness for a User Device request.  The Logic Unit can choose one or more optimally formed pools that would be predictably healthy.  In accordance with Applicant’s disclosure {i.e. Abstract}, paragraph [0024] of Vasiliauskas teaches that, “the proxy service provider can help the scraping request appear organic and human-like by relaying said requests through exit nodes that exhibit attributes typical of organic users. This is enabled by collecting historical data of the exit node, such as its geographical location, IP type, and usage history with a target website. Using collected and aggregated historical data, a proxy provider is able to predict which exit nodes will be more successful at scraping a particular website at a given time or in the future.”  The proxy provider is considered equivalent to Applicant’s “scraping agent”, and the one or more exit nodes/ pools of exit nodes is considered equivalent to Applicant’s one or more of a selected “browsing profile”);
“combining the scraping request with the selected browsing profile to form a combined request” (see pp. [0077-0078], [0089]; e.g., the primary reference teaches of accounting for conditions causing the replacement of exit nodes within a pool, such as “number or volume of user request or exit node” and a “request parameter change requested by the user”, thus, matching/combining a request with one or more exit nodes within a pool of exit nodes for the fulfillment of a user request.  Paragraphs [0089-0090] & [0095] teach of at least the Logic Unit obtaining candidate nodes {i.e. selected browsing profile”} to be grouped into batches, and further evaluated against at least “user requests parameters and the attributes of the exit nodes” based on the improvement scores of at least each exit node.  Paragraph [0095] teaches that a Gateway can formulate its request for a pool in such a way that parameters required by the user are reflected in that request, and provides an example where a request can indicate only exit nodes from a specific geo-location); and,
“sending the combined request to a target” (see pp. [0098], [0108]; e.g., as discussed, when a pool is formed, the Logic unit assigns the pool to the User’s request, which is relayed to the Gateway, where the Gateway begins to execute User Device’s requests through the selected pool.  The Gateway can initiate the testing of exit nodes to a target, such as a specific target website).

As for Claim 3, Vasiliauskas teaches, wherein at least one static parameter and at least one dynamic parameter are each added to the scraping request from the selected browsing profile (see pp. [0127-0130]; e.g., the primary reference teaches of a “Gateway” receiving an exit nodes request to connect to a Service Provider Infrastructure, where criteria {i.e. parameters: IP type, geolocation, number of exit nodes with the same IP} and dynamic parameters stored in the Exit Node Database of the History Database {i.e. Applicant’s “Browsing Profile”} are considered utilized for connectivity determinations to at least a Service Provider Infrastructure for the fulfillment of requests).

As for Claim 4, Vasiliauskas teaches, wherein the browsing profile is used for a single user request to the target (see pp. [0062], [0093]; e.g., the primary reference teaches that once a User Device registers with a Gateway, it’s information and requested parameters are stored in a User Database, and “...whatever pool is ascribed to execute its request, the pool can become exclusive to the User Device 104, thus making the Exit Nodes 102 contained in the pool unavailable to execute requests of other Users. The relation between the User's Device 104 and the exit node pool is recorded in the History Database 114 by the Logic Unit 112. This mechanism ensures that the same User Device 104 works with the same pool of exclusive exit nodes whenever they are available.”, providing exclusivity between the requesting user and target exit nodes/ exit node pools).

As for Claim 5, Vasiliauskas teaches, wherein the browsing profile is used for multiple requests to the target within a same or independent scraping session (see pp. [0093]; e.g., the primary reference teaches that multiple sets of parameters per user can be utilized if a single user registers multiple requests, where parameters are set in an SLA between the service provider and the user, such as agreed upon service targets, criteria for fulfillment evaluation, and duration).

As for Claim 6, Vasiliauskas teaches, “wherein a browsing profile is locked while being used for a request, or multiple requests, to a target, to avoid another request obtaining and utilizing the browsing profile” (see pp. [0026]; the reference of Vasiliauskas teaches of ensuring that exit nodes identified as “best fitting” are exclusive to the user that made the initial request, thus, ensuring that a user is always working with the best quality exclusive exit nodes, and providing maximized efficient utilization).

As for Claim 7, Vasiliauskas teaches, wherein the request is executed by a scraping application within a scraping agent (see pp. [0061], [0127-0131]; e.g., the primary reference teaches of utilizing at least an “Exit Node Connection Kit”, contained in the one or more exit nodes, which enables the one or more exit nodes providing the functionality of a scraper agent to participate in exit node pools, service user’s requests, and similar functions).

As for Claim 8, Vasiliauskas teaches, wherein enrichment data for the at least one dynamic parameter of the browsing profile and at least one respective dynamic value is derived from response data collected by:
receiving a response to the request from the target (see pp. [0046], [0050]; e.g., the primary reference teaches of receiving/deriving an “Improvement Score (IS)” based on results displaying the aggregate criterion involving differences between the predicted pool health with/without an exit node.  Paragraph [0063] teaches of all connected exit nodes providing responses to tests requests sent by the Gateway, where the Gateway collects all test responses in a defined period of time);
dissecting the response by the scraping agent to identify and extract data relevant for updating the browsing profile (see pp. [0063]; e.g., the primary reference teaches of the Gateway reporting test results that contain information about the Exit Nodes’ current performance to the Logic unit to produce aggregated data about the Exit Nodes to be stored in the History Database {i.e. parameters: “latency”}, thus, reading on Applicant’s claimed limitation by identifying and retrieving information for further storage in a database);
conveying the data to the request enrichment unit for updating the at least one dynamic parameter of the profile within the browsing profile database (see pp. [0063-0064], [0066]; e.g., the primary reference teaches of the Logic Unit using test result data to produce aggregated data about the exit nodes to be stored in a History Database, and using the History Database to make heuristic predictions about the future performance of current active pools, as well as newly connected exit nodes.  Prediction is facilitated by mechanisms that evaluate general pool health and the quality of a particular exit node against one or more thresholds, which are associated with dynamic parameters and values {i.e. dynamic parameters: “response time”, “latency”}).

As for Claim 9, Vasiliauskas teaches, “wherein if the target returns an error response, the data for updating the browsing profile is collected by examining the error response by the scraping agent” (see pp. [0066]; the primary reference teaches of analyzing one or more of a plurality of aggregated dynamic parameters over any period of time, such as “average latency” and “error rate with a particular target”, which are utilized for the performance of heuristic prediction by at least the Logic Unit).

As for Claim 10, Vasiliauskas teaches, “wherein if an error response is received from the target, an alternative Browsing profile is requested by the Scraping Agent, with the Request Enrichment Unit selecting an appropriate profile record, and passing the profile record to the Scraping Agent where the scraping request is enriched with the alternative Browsing profile and submitted to the Target” (see pp. [0066], [0076-0077]; e.g., as stated within the rationale provided above, the primary reference teaches of analyzing one or more of a plurality of aggregated dynamic parameters over any period of time, such as “average latency” and “error rate with a particular target”, which are utilized for the performance of heuristic prediction by at least the Logic Unit.  Some of a pool’s exit nodes are replaced in advance once it is determined by the Logic Unit that the pools health will traverse a minimal acceptable pool health threshold in a pre-defined period of time.  Paragraph [0077] provides teachings into the events/conditions which can trigger the replacing of exit nodes within a pool, such as an exit node disconnecting, a pool’s health dropping, and/or a change in the overall quality of the exit nodes, for example, reading on Applicant’s claimed limitation).

As for Claim 11, Vasiliauskas teaches, “wherein the combined request is sent to the target through a proxy” (see pp. [0008], [0025]; e.g., the primary reference teaches of the utilization of “web scrapers”, which parse data to extract requested information.  “A proxy server”, considered equivalent to Applicant’s “proxy”, is utilized for the facilitation of streaming activities by one or more exit nodes, reading on Applicant’s claimed limitation).

As for Claim 12, Vasiliauskas teaches of, 
“generating a synthetic scraping request within the request enrichment unit” (see pp. [0071-0074]; e.g., at least paragraph [0073] teaches of testing performed on exit nodes, such as organic and synthetic, where synthetic tests are tests imitating real user-server activities, such as the generation of human-like scraping or streaming requests, and run them against real targets); 
“submitting the synthetic scraping request by the request enrichment unit to a synthetic agent” (see pp. [0073]; e.g., the primary reference teaches of generating human-like scraping or streaming requests, and running them against real targets.  One or more of an exit node can provide the functionality of Applicant’s “synthetic agent” by the performance of synthetic tests to imitate real user-server activities);
“performing, by the synthetic agent, a scraping session with the synthetic scraping request” (see pp. [0073-0074]; e.g., the primary reference teaches of generating human-like scraping or streaming requests, and running them against real targets); 
“collecting, within the scraping session response, the data that is relevant for updating the browsing profile” (see pp. [0080]; e.g., the primary reference teaches of providing heuristic predictions based on aggregated history and/or service history contained in a History database, where attributes relevant for prediction in the service history can include “total pools per period”, “average pool change rate”, and “average pool health”); and
“updating the dynamic parameters of the browsing profile utilized for the corresponding session with the data collected” (see pp. [0076-0080]; e.g., according to the cited paragraph, parameters and values pertaining to at least the “Quality” of monitored pool health, according to a “minimal acceptable pool health threshold”, can be calculated according to parameters formulated by the User’s Device and registered User Database, and based on requested parameters of the user, in order to determine which exit nodes would improve the most).

As for Claim 13, Vasiliauskas teaches, wherein prior to accepting the original request, the method further comprises:
“creating, in bulk or individually, a browsing profile within the browsing profile database” (see pp. [0043]; e.g., the reference of Vasiliauskas provides an efficient way to analyze the history of one or more exit nodes {i.e. gateways where traffic hits the internet, and forwards information from a target to a user}, organized within groups within a data scraping environment.  The primary reference teaches of utilizing at least a “History Database”, considered equivalent to Applicant’s “browsing profile”, as it is a memory storage that stores information extracted from an “Exit Node Database” and “User Database”.  The History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime});
populating the browsing profile with at least one static parameter and at least one respective static value according to a parameters compatibility ruleset (see pp. [0043]; e.g., as stated within rationale provided above, the History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime}.  According to paragraph [0043], the “User Database”, which contains information to be extracted by the History Database, contains identity information such as predefined static criteria {i.e. “static parameters”} used by at least a “Logic Unit” to pool one or more of a plurality of exit nodes for the fulfillment of a user request received from a user device.  The “Exit Node Database”, which is also addressed by the Logic Unit, contains basic information about the one or more exit nodes, such as geographical location and IP type, considered equivalent to Applicant’s “static values”.   As stated within previous text of paragraph [0040], the User Database also stores one or more of a “Service Level Agreement (SLA)” having SLA parameters which govern the fulfillment of a User Devices service level requests {i.e. criteria for target fulfilment evaluation, roles and responsibilities of Service Provider, duration, scope and renewal of the SLA contract, supporting processes, limitations, exclusions and deviations}, considered equivalent to Applicant’s “parameters compatibility ruleset”), 
populating the browsing profile with at least one dynamic parameter according to the parameters compatibility ruleset (see pp. [0043]; e.g., as stated within rationale provided above, the History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime}, which is considered equivalent to Applicant’s “at least one dynamic parameter” and accounts for the populating of parameters, as the one or more parameters constantly change in time {i.e. pp. [0056]; “traffic per day or overall”, “session runtime”} and are aggregated/extracted from the at least “Exit Node Database” and/or “User Database”.  As stated above, previous text of paragraph [0040] teaches that the User Database also stores one or more of a “Service Level Agreement (SLA)” has SLA parameters which govern the fulfillment of a User Devices service level requests {i.e. criteria for target fulfilment evaluation, roles and responsibilities of Service Provider, duration, scope and renewal of the SLA contract, supporting processes, limitations, exclusions and deviations}, and are considered equivalent to Applicant’s “parameters compatibility ruleset”), 
“updating the at least one dynamic parameter of the browsing profile and at least one respective dynamic value with enrichment data derived from the response data collected during regular scraping sessions, updating the at least one dynamic parameter of the browsing profile and at least one respective dynamic value with the enrichment data derived from the response data of synthetic scraping sessions” (see pp. [0085-0087], [0103]; e.g., at least cited paragraphs [0085-0087] of Vasiliauskas teach of periodically updating the aggregated history containing dynamic parameters/ values by receiving new data or updating previously received data for adjusting the accuracy of predictions dependent upon predicted results of the PHRM and ENQRM.  Components such as the PHRM an ENQRM {i.e. “Pool Health Rating Mechanism” and “Exit Node Quality Rating Mechanism”} are supervised/unsupervised models having a plurality of independent variables which are utilized by the Logic Unit for the calculation and prediction of pool health for a particular exit node pool and calculation of the fitness of a particular exit node for a particular pool based on an “Improvement Score (IS)” resulting from the predicted pool health with/without an exit node, respectively, as taught within earlier text of paragraphs [0045-0046].  The Improvement Score is considered equivalent to Applicant’s “enrichment data”, as it is derived based on at least results of predicted pool health, and used to determine which exit nodes would make the best fit for pools currently requesting expansion, for example.  Applicant’s “synthetic scrapping sessions” are considered equivalent to Vasiliauskas’ calculations of the PHRM and ENQRM for prediction of pool health for determination of at least the differences between predicted pool health with/without a particular exit node in the pool.  Applicant’s “regular scraping sessions” is read on within earlier text of paragraph [0011] of Vasiliauskas, as usual “web scraping” includes retrieving HTML data from a website, parsing the data for target information, saving target information, and repeating the process if needed on another page.   The PHRM and ENQRM are periodically re-trained as data is updated, with requests for additional exit nodes to be added to one or pools of nodes being based on the breadth of historical data in the History Database used to train heuristic prediction, availability data of each exit node, and number of independent variables being considered, for example. Paragraph [0087] provides an example in which pool health is being compared to a “minimum acceptable pool health threshold” based on at least a pre-defined period of time {i.e. “next 30 minutes” equivalent to a time period for the synthetic scraping session} in order to determine the necessity of a request for new exit nodes in advance of a threshold breach).

As for Claim 15, Vasiliauskas teaches, wherein the at least one static parameter, as well as the at least one respective static value, are updated within the parameters compatibility ruleset (see pp. [0040]; e.g., the primary reference teaches that the User Database stores technical parameters about one or more exit nodes or exit pools that fulfill the one or more SLA requests, where technical parameters can be traffic load, schedule, and compatibility with 3rd party services, for example.  SLA parameters are translated to technical parameters using machine interpretation or direct user interaction, thus, updating the parameters within a compatibility ruleset.  According to at least paragraph [0094], SLA information are translated into measurable technical parameters usable within a Service Provider Infrastructure, and are stored within the User Database, reading on Applicant’s claimed limitation).

As for Claim 16, Vasiliauskas teaches, “wherein upon the updating of the at least one static parameter and the at least one respective static value within the parameters compatibility rules, part of the browsing profiles contained within the browsing profile database are updated with new parameters and respective values” (see pp. [0040]; e.g., the primary reference teaches that the User Database stores technical parameters about one or more exit nodes or exit pools that fulfill the one or more SLA requests, where technical parameters can be traffic load, schedule, and compatibility with 3rd party services, for example.  SLA parameters are translated to technical parameters using machine interpretation or direct user interaction, thus, updating the parameters within a compatibility ruleset.  According to at least paragraph [0094], SLA information are translated into measurable technical parameters usable within a Service Provider Infrastructure, and are stored within the User Database, reading on Applicant’s claimed limitation). 
As for Claim 17, Vasiliauskas teaches, “wherein the browsing profile is marked for a period of inactivity” (see pp. [0077]; e.g., the primary reference teaches of leaving one or more of an “exit node” as “idle/vacant” if the one or more exit nodes is determined as not improving any pool, after at least the use of an ENQRM mechanism of the Logic Unit).

As for Claim 18, Vasiliauskas teaches, A system of creating browsing profiles for optimizing scraping requests, comprising:
“a browsing profile database, operable to create, in bulk or individually, a browsing profile” (see pp. [0043]; e.g., the reference of Vasiliauskas provides an efficient way to analyze the history of one or more exit nodes {i.e. gateways where traffic hits the internet, and forwards information from a target to a user}, organized within groups within a data scraping environment.  The primary reference teaches of utilizing at least a “History Database”, considered equivalent to Applicant’s “browsing profile”, as it is a memory storage that stores information extracted from an “Exit Node Database” and “User Database”.  The History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime})
to populate the browsing profile with at least one static parameter and the at least one respective static value according to a parameters compatibility ruleset (see pp. [0043]; e.g., the reference of Vasiliauskas teaches of utilizing at least a “History Database”, considered equivalent to Applicant’s “Browsing Profile”, as it is a memory storage that stores information extracted from an “Exit Node Database” and “User Database”.  The History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime}.  Service History and Aggregated History are considered equivalent to Applicant’s “at least one dynamic and one static parameter”, respectively, stored within at least the History Database.  Paragraph [0040], [0055-0056] provide further discussion into the storage of these two types of parameters within at least the “User Database”, as it contains information about a User Device’s service level and requests, such as SLA parameters including “agreed service targets, duration, and “scope and renewal of the SLA contract”.  Additionally, the User Database stores technical parameters about “exit nodes or exit node pools” that fulfill the SLA, such as “service speed”, “response time” “traffic load” and “compatibility with third party services (like a certain target website”.  Further description of Static and dynamic parameters is discussed within the cited paragraphs [0055-0056]), 
to populate the browsing profile with at least one dynamic parameter according to the parameters compatibility ruleset (see pp. [0043]; e.g., the reference of Vasiliauskas teaches of utilizing at least a “History Database”, considered equivalent to Applicant’s “Browsing Profile”, as it is a memory storage that stores information extracted from an “Exit Node Database” and “User Database”.  The History Database stores two types of information, such as “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time {i.e. average speed, average uptime}.  Service History and Aggregated History are considered equivalent to Applicant’s “at least one dynamic and one static parameter”, respectively, stored within at least the History Database.  Paragraph [0040], [0055-0056] provide further discussion into the storage of these two types of parameters within at least the “User Database”, as it contains information about a User Device’s service level and requests, such as SLA parameters including “agreed service targets, duration, and “scope and renewal of the SLA contract”.  Additionally, the User Database stores technical parameters about “exit nodes or exit node pools” that fulfill the SLA, such as “service speed”, “response time” “traffic load” and “compatibility with third party services (like a certain target website”.  Further description of Static and dynamic parameters is discussed within the cited paragraphs [0055-0056]), 
“whereas corresponding values are left empty, update the at least one dynamic parameter of the browsing profiles and the at least one respective dynamic value with enrichment data derived from response data collected during regular scraping sessions, update the at least one dynamic parameter of the browsing profile and the at least one respective dynamic value with enrichment data derived from the response data of synthetic scraping sessions” (see pp. [0085-0087], [0103]; e.g., at least cited paragraphs [0085-0087] of Vasiliauskas teach of periodically updating the aggregated history containing dynamic parameters/ values by receiving new data or updating previously received data for adjusting the accuracy of predictions dependent upon predicted results of the PHRM and ENQRM.  New data is apparently added to blank/empty values or fields of at least a history database.  Components such as the PHRM an ENQRM {i.e. “Pool Health Rating Mechanism” and “Exit Node Quality Rating Mechanism”} are supervised/unsupervised models having a plurality of independent variables which are utilized by the Logic Unit for the calculation and prediction of pool health for a particular exit node pool and calculation of the fitness of a particular exit node for a particular pool based on an “Improvement Score (IS)” resulting from the predicted pool health with/without an exit node, respectively, as taught within earlier text of paragraphs [0045-0046].  The Improvement Score is considered equivalent to Applicant’s “enrichment data”, as it is derived based on at least results of predicted pool health, and used to determine which exit nodes would make the best fit for pools currently requesting expansion, for example.  Applicant’s “synthetic scrapping sessions” are considered equivalent to Vasiliauskas’ calculations of the PHRM and ENQRM for prediction of pool health for determination of at least the differences between predicted pool health with/without a particular exit node in the pool.  Applicant’s “regular scraping sessions” is read on within earlier text of paragraph [0011] of Vasiliauskas, as usual “web scraping” includes retrieving HTML data from a website, parsing the data for target information, saving target information, and repeating the process if needed on another page.  The PHRM and ENQRM are periodically re-trained as data is updated, with requests for additional exit nodes to be added to one or pools of nodes being based on the breadth of historical data in the History Database used to train heuristic prediction, availability data of each exit node, and number of independent variables being considered, for example. Paragraph [0087] provides an example in which pool health is being compared to a “minimum acceptable pool health threshold” based on at least a pre-defined period of time {i.e. “next 30 minutes” equivalent to a time period for the synthetic scraping session} in order to determine the necessity of a request for new exit nodes in advance of a threshold breach)
a scraping agent, operable to dissect and convey the response identifying and extracting the data relevant for updating the browsing profile (see pp. [0008], [0024]; e.g., the primary reference teaches of the utilization of “web scrapers”, which parse data to extract requested information.  Paragraph [0024] teaches of the success of web scraping operations/ functionality through the use of at least a “proxy service provider”, in collaboration with exit nodes, which utilize collected and aggregated historical data {i.e. parameters of the History database collected and stored over particular time periods} to predict which exit nodes, functioning as Applicant’s scraper agent(s), will be more successful at scraping a particular website at any given time.  The “scraping agent”, as discussed within Applicant’s disclosure at least within paragraph [0083], is a component responsible for running scraping applications executing original requests, and in the same fashion, Vasiliauskas utilization of a “proxy service provider”, discussed within at least paragraph [0024], provides web scraping operations/ functionality by facilitating requests, helping the scraping request to appear organic and human-like by relaying said requests through exit nodes that exhibit attributes typical of organic users.  Further claim analysis of Applicant’s “Scraping Agent” has been provided within this communication above);
 “a request enrichment unit operable to update the at least one dynamic parameter of the browsing profile within the browsing profile database” (see pp. [0085-0087], [0103]; e.g., at least cited paragraphs [0085-0087] of Vasiliauskas teach of periodically updating the aggregated history containing dynamic parameters/ values by receiving new data or updating previously received data for adjusting the accuracy of predictions dependent upon predicted results of the PHRM and ENQRM, considered equivalent to the functionality of Applicant’s “request enrichment unit”, which was described within Applicant’s disclosure at paragraph [0087] as an analysis tool that accepts requests from scraping agents for examination and analysis, identifies relevant parameters of one or more Browsing profiles, selects and returns aligned Browsing Profiles with parameters considered most beneficial for the request, and further adjusts the request to perform scraping of one or more of a Target using the selected one or more Browsing profiles.  Components such as the PHRM an ENQRM {i.e. “Pool Health Rating Mechanism” and “Exit Node Quality Rating Mechanism”} are supervised/unsupervised models having a plurality of independent variables which are utilized by the Logic Unit for the calculation and prediction of pool health for a particular exit node pool and calculation of the fitness of a particular exit node for a particular pool based on an “Improvement Score (IS)” resulting from the predicted pool health with/without an exit node, respectively, as taught within earlier text of paragraphs [0045-0046].  The Improvement Score is considered equivalent to Applicant’s “enrichment data”, as it is derived based on at least results of predicted pool health, and used to determine which exit nodes would make the best fit for pools currently requesting expansion, for example.  Applicant’s “synthetic scrapping sessions” are considered equivalent to Vasiliauskas’ calculations of the PHRM and ENQRM for prediction of pool health for determination of at least the differences between predicted pool health with/without a particular exit node in the pool.   The PHRM and ENQRM are periodically re-trained as data is updated, with requests for additional exit nodes to be added to one or pools of nodes being based on the breadth of historical data in the History Database used to train heuristic prediction, availability data of each exit node, and number of independent variables being considered, for example. Paragraph [0087] provides an example in which pool health is being compared to a “minimum acceptable pool health threshold” based on at least a pre-defined period of time {i.e. “next 30 minutes” equivalent to a time period for the synthetic scraping session} in order to determine the necessity of a request for new exit nodes in advance of a threshold breach.  Further claim analysis of Applicant’s “request enrichment unit” has been provided within this communication above);
wherein the at least one static parameter comprises one of the following: operating system, browser, browser version, browser plugins, browser fonts, browser languages, screen resolution, country, state, city, timezone information, static transport layer security (TLS) parameters, and rules by which the parameter combinations abide (see pp. [0055]; e.g., the reference of Vasiliauskas, within the cited paragraph [0055] and further within paragraph [0127], teaches of “static parameters” being parameters that have a fixed value over a period of time, such as “an exit node’s geographical location”, considered equivalent to at least Applicant’s “country” static parameter.  The primary reference teaches of detecting “exit nodes from a particular country” based on parameters determined as prohibiting factors or barriers for connection to a Service Provider Infrastructure);
wherein the at least one dynamic parameter comprises one of the following: cookie jar, browsing history, success and failures at particular web sites, keywords used for searches within the browsing session, TLS session state, content of browser’s local storage, content of local cache, and rules by which combinations abide (see pp. [0056], [0066]; e.g., the reference of Vasiliauskas, within the cited paragraph [0056], teaches of “dynamic parameters” being parameters that constantly change in time, such as “current and average speed, traffic per day or overall, session runtime...”.  Paragraph [0066] provides further examples of dynamic parameters, such as “most/least visited targets”, which clearly reads on at least Applicant’s “browsing history”).

As for Claim 19, Vasiliauskas teaches, wherein the enriching a scraping request with a browsing profile further comprises:
accepting, by a service provider infrastructure, an original request from a user device (see pp. [0039], [0069-0070]; e.g., the primary reference of Vasiliauskas teaches of utilizing at least an “Exit Node Management Gateway (also Gateway)” within a service provider infrastructure that communicates with both the User Device that sends requests to it and the Exit Nodes that service these requests, where the one or more exit nodes function as scrapers by performing “...scraping a particular website at a given time or in the future”, as indicated within earlier text of paragraph [0024]);
“requesting, by a scraping agent from the request enrichment unit, a browsing profile aligned with parameters of a scraping request” (see pp. [0042]; e.g., the primary reference teaches of utilizing at least an “Exit Node rating Logic and Processing Unit”, which communicates with at least an “Exit Node Management Gateway” that sends request to it, and uses at least the Exit Node Database, History Database, and User Database, considered equivalent to receiving a request for a browsing profile of a browsing profile database, as one or more exit nodes are selected from at least the Exit Node Database.  The “scraping agent”, as discussed within Applicant’s disclosure at least within paragraph [0083], is a component responsible for running scraping applications executing original requests, and in the same fashion, Vasiliauskas utilizes at least a “proxy service provider”, discussed within at least paragraph [0024], which provides web scraping operations/ functionality by facilitating requests, helping the scraping request to appear organic and human-like by relaying said requests through exit nodes that exhibit attributes typical of organic users);
“selecting, by the request enrichment unit, the browsing profile for the original request from the browsing profile database” (see pp. [0042], [0064]; e.g., As stated within the cited paragraph [0042], “...Exit Node Rating Logic And Processing Unit {i.e. Logic Unit} is primarily responsible for analyzing (processing) information about exit nodes, pools, and user's request parameters and finding the best fit for them”, thus, choosing one or more exit nodes in the form of Applicant’s “browsing profile” which are the “best fit” for at least adding to an exit node pool and/or responding to and fulfilling a received request for information.  Paragraphs [0089-0090] of the primary reference teach of assigning and distributing exit nodes having the highest improvement scores as compared to an applied threshold, based on current or predicted pool health and an exit node’s current or predicted performance, with the distribution being executed after the evaluation of all exit nodes);
“providing, by the request enrichment unit, the selected browsing profile to the scraping agent” (see pp. [0063-0065]; e.g., the cited paragraphs of [0063-0065] teach of locating the “best fit” for one or more exit nodes to be added to exit node pools requesting expansion based on at least their respective aggregation history, heuristically predicted performance, as well as fitness for a User Device request.  The Logic Unit can choose one or more optimally formed pools that would be predictably healthy.  In accordance with Applicant’s disclosure {i.e. Abstract}, paragraph [0024] of Vasiliauskas teaches that, “the proxy service provider can help the scraping request appear organic and human-like by relaying said requests through exit nodes that exhibit attributes typical of organic users. This is enabled by collecting historical data of the exit node, such as its geographical location, IP type, and usage history with a target website. Using collected and aggregated historical data, a proxy provider is able to predict which exit nodes will be more successful at scraping a particular website at a given time or in the future.”  The proxy provider is considered equivalent to Applicant’s “scraping agent”, and the one or more exit nodes/ pools of exit nodes is considered equivalent to Applicant’s one or more of a selected “browsing profile”);
“combining the original request with the selected browsing profile to form a combined request” (see pp. [0077-0078], [0089]; e.g., the primary reference teaches of accounting for conditions causing the replacement of exit nodes within a pool, such as “number or volume of user request or exit node” and a “request parameter change requested by the user”, thus, matching/combining a request with one or more exit nodes within a pool of exit nodes for the fulfillment of a user request.  Paragraphs [0089-0090] & [0095] teach of at least the Logic Unit obtaining candidate nodes {i.e. selected browsing profile”} to be grouped into batches, and further evaluated against at least “user requests parameters and the attributes of the exit nodes” based on the improvement scores of at least each exit node.  Paragraph [0095] teaches that a Gateway can formulate its request for a pool in such a way that parameters required by the user are reflected in that request, and provides an example where a request can indicate only exit nodes from a specific geo-location); and,
“sending the combined request to a target” (see pp. [0098], [0108]; e.g., as discussed, when a pool is formed, the Logic unit assigns the pool to the User’s request, which is relayed to the Gateway, where the Gateway begins to execute User Device’s requests through the selected pool.  The Gateway can initiate the testing of exit nodes to a target, such as a specific target website).

As for Claim 20, Zalila-Werkstern teaches, wherein enrichment data for the at least one dynamic parameter of the browsing profile and the at least one respective dynamic value is derived from the response data collected by:
receiving a response to the request from the target (see pp. [0046], [0050]; e.g., the primary reference teaches of receiving/deriving an “Improvement Score (IS)” based on results displaying the aggregate criterion involving differences between the predicted pool health with/without an exit node.  Paragraph [0063] teaches of all connected exit nodes providing responses to tests requests sent by the Gateway, where the Gateway collects all test responses in a defined period of time);
dissecting the response by the scraping agent to identify and extract data relevant for updating the browsing profile (see pp. [0063]; e.g., the primary reference teaches of the Gateway reporting test results that contain information about the Exit Nodes’ current performance to the Logic unit to produce aggregated data about the Exit Nodes to be stored in the History Database {i.e. parameters: “latency”}, thus, reading on Applicant’s claimed limitation by identifying and retrieving information for further storage in a database);
conveying the data to the request enrichment unit for updating the at least one dynamic parameter of the profile within the browsing profile database (see pp. [0063-0064], [0066]; e.g., the primary reference teaches of the Logic Unit using test result data to produce aggregated data about the exit nodes to be stored in a History Database, and using the History Database to make heuristic predictions about the future performance of current active pools, as well as newly connected exit nodes.  Prediction is facilitated by mechanisms that evaluate general pool health and the quality of a particular exit node against one or more thresholds, which are associated with dynamic parameters and values {i.e. dynamic parameters: “response time”, “latency”}).

As for Claim 21, Vasiliauskas teaches, “wherein upon the updating of the at least one static parameter and the at least one respective static value within the parameters compatibility rules, a selection of browsing profiles contained within the browsing profile database are updated with new parameters and values” (see pp. [0040]; e.g., the primary reference teaches that the User Database stores technical parameters about one or more exit nodes or exit pools that fulfill the one or more SLA requests, where technical parameters can be traffic load, schedule, and compatibility with 3rd party services, for example.  SLA parameters are translated to technical parameters using machine interpretation or direct user interaction, thus, updating the parameters within a compatibility ruleset.  According to at least paragraph [0094], SLA information are translated into measurable technical parameters usable within a Service Provider Infrastructure, and are stored within the User Database, reading on Applicant’s claimed limitation).

As for Claim 22, Vasiliauskas teaches, 
“generating a synthetic scraping request within the request enrichment unit” (see pp. [0071-0074]; e.g., at least paragraph [0073] teaches of testing performed on exit nodes, such as organic and synthetic, where synthetic tests are tests imitating real user-server activities, such as the generation of human-like scraping or streaming requests, and run them against real targets); 
“submitting the synthetic scraping request by the request enrichment unit to a synthetic agent” (see pp. [0073]; e.g., the primary reference teaches of generating human-like scraping or streaming requests, and running them against real targets.  One or more of an exit node can provide the functionality of Applicant’s “synthetic agent” by the performance of synthetic tests to imitate real user-server activities);
“performing, by the synthetic agent, a scraping session with the synthetic scraping request” (see pp. [0073-0074]; e.g., the primary reference teaches of generating human-like scraping or streaming requests, and running them against real targets);
“collecting, within the scraping session response, the data that is relevant for updating the browsing profile” (see pp. [0080]; e.g., the primary reference teaches of providing heuristic predictions based on aggregated history and/or service history contained in a History database, where attributes relevant for prediction in the service history can include “total pools per period”, “average pool change rate”, and “average pool health”); and
 “updating the at least one dynamic parameter of the browsing profile, utilized for the session, with the data collected” (see pp. [0076-0080]; e.g., according to the cited paragraph, parameters and values pertaining to at least the “Quality” of monitored pool health, according to a “minimal acceptable pool health threshold”, can be calculated according to parameters formulated by the User’s Device and registered User Database, and based on requested parameters of the user, in order to determine which exit nodes would improve the most).

Response to Arguments
Applicant's arguments and amendments, with respect to at least Vasiliauskas’s alleged failure to teach the subject matter of Claims 1-13 & 15-22 have been fully considered, and are not persuasive, as the aforementioned reference has been maintained for its respective teachings, with updated rationale being provided below to address Applicant’s concerns.    

With respect to Applicant’s arguments that:
“...claim 1 recites a method of creating browsing profiles in bulk within a browser profile database. While the office action references paragraph 0043 of Vasiliauskas and equates the 'History Database' of Vasiliauskas with the 'browsing profiles' of claim 1, the 'History Database' of Vasiliauskas cannot be relied upon to anticipate the 'browsing profiles' of claim 1. In at least one aspect, the browsing profile of claim 1 combines defined systems and artificially constructed browser parameters for enriching a scraping request (originated from a user device) on the service provider's side (see, for example, paragraphs 64, 65 and 100 of the current specification). In contrast, information stored within the 'History Database' of Vasiliauskas is related to actual user devices and exit nodes or pools of exit nodes (see, for example, paragraph 0043, 0051 and 0052 of Vasiliauskas). Further, the 'History Database' of Vasiliauskas stores information regarding the service history of an actual user device with particular exit nodes or pools of exit nodes and aggregated history about the overall performances of a plurality of exit nodes. Even further, Vasiliauskas notes that the service history is deleted once the association of a user device with a particular exit node or pool of exit 
AmendmentU.S. Patent Application No. 17/037,429Att. Dkt. No. 13041.003US1nodes is terminated (see, paragraph 0051 of Vasiliauskas), which is not taught or claimed in the present application. Thus, Vasiliauskas does not teach populating the 'History Database' with artificially constructed data as per claim 1 and cannot be relied upon to anticipate such element.”

Examiner is not persuaded, and maintains that the Vasiliauskas reference reads on Applicant’s claimed limitation involving the creating of browsing profiles, as the cited paragraph [0043] accurately teaches of the utilization of at least a “History Database” that is a memory storage that stores information extracted from an “Exit Node Database” and “User Database”.  These two memory storages provide service history relating to a user device and aggregated history information, such as aggregated data about the overall performance of Exit Nodes, respectively.  At least service history data can be “deleted, archived, or accumulated”.  Examiner maintains that the primary references teachings continues to read on Applicant’s claimed limitation.

With respect to Applicant’s arguments that:
“...the browsing profile of claim 1 is utilized to optimize and enrich the parameters of a scraping request [originated from a user device] in order to render the scraping request suitable or 'fitting' for scraping the requested data from a particular target. In contrast, Vasiliauskas uses information from the 'History Database' to monitor and predict pool health of exit node pools and check exclusivity of exit node pools (see, e.g., paragraph 0079, 0080, 0082, 0083 and Abstract of Vasiliauskas). Vasiliauskas does not teach using the information stored in the 'History Database' to optimize or enrich a scraping request as recited in claim 1.”

Examiner is not persuaded.  According to at least paragraph [0079] teaches of assigning different values and weights to parameters formulated by a “User’s device” and stemming from the User Database, thus, optimizing and enriching parameters as a quality of a “pool’s health” of one or more of a plurality of exit nodes in a pool adhering to a “pool health threshold”, further determining acceptability and compatibility with third party services, for example. 

With respect to Applicant’s arguments that:
“...claim 1 recites a method of populating the browsing profile with at least one static parameter and at least one respective static value according to a parameters compatibility ruleset. The Office Action relies on paragraph 0043 of Vasiliauskas to reject this claimed element. However, claim 1 is distinguishable at least because the claimed static parameters are an artificially created set of fundamental browsing profile values that are part of a browsing profile. In at least one aspect, the static parameters are a set of browsing profile parameters that are used to populate an initial browsing profile after its creation (see, for example, paragraph 101, 65 lines 7-8, and Figure 2A of the present specification). While Vasiliauskas reflects actual values obtained from user devices or exit nodes, the artificial values of static parameters as per claim 1 are created based on a pre-established parameters compatibility ruleset (see, for example, paragraph 65, lines 7-8 of the current specification).”

Examiner is not persuaded and maintains that at least paragraph [0043] discusses the utilization of a plurality of parameters archived parameters relating to the service history of a particular user’s device with one or more particular exit nodes or pools of exit nodes.  A second type of aggregated information relates to each of the plurality of Exit nodes and their overall performance over periods of time.  As stated within rationale provided above, and briefly reiterated herein, paragraph [0040] teaches that the User Database also stores one or more of a “Service Level Agreement (SLA)” having SLA parameters which govern the fulfillment of a User Devices service level requests {i.e. criteria for target fulfilment evaluation, roles and responsibilities of Service Provider, duration, scope and renewal of the SLA contract, supporting processes, limitations, exclusions and deviations}, considered equivalent to Applicant’s “parameters compatibility ruleset”. 

With respect to Applicant’s arguments that:
“the parameters compatibility ruleset as per claim 1 (which is not part of a browsing profile) comprises a catalog of artificial browsing profile parameters along with their values and the ruleset by which the combination of the browsing profile parameters and their values abide (see, for example, paragraph 88 lines 5-9 of the current specification). Since SLAs of a user device reflect an agreed service level information between the particular user device and the service provider as described in Vasiliauskas (see, for example, paragraph 0040 of Vasiliauskas), the SLAs of user devices in Vasiliauskas cannot be relied upon to reject this claimed element. Although the office action references Vasiliauskas as including static parameters, i.e., service history and aggregate history (stored within the 'History Database'), none of these parameters in Vasiliauskas hold artificially constructed values or parameters.”

Examiner is not persuaded and maintains that reliance upon the utilization of one or more of an SLA agreements to govern the fulfillment of a User Device’s service level requests continues to read on Applicant’s claimed limitation, further functioning in the role of Applicant’s “parameters compatibility ruleset”, as it provides for the translation of SLA parameters to technical parameters required by the exit nodes to maintain the SLA.

With respect to Applicant’s arguments that:
“claim 1 further recites a method of populating the browsing profile with at least one dynamic parameter according to the parameters compatibility ruleset. Although the Office Action relies on paragraph 0043 of Vasiliauskas to reject this element, the dynamic parameters of claim 1 include a set of artificially constructed parameters and values that are changed and used to populate a browsing profile. The dynamic parameters are changed by using the response data from the previously executed scraping session (see, for example, paragraph 65, 91, 96, 122, 124 and Figure 2B of the current specification). The claimed values of the static parameters do not reflect the actual values obtained from any user devices or exit nodes, as taught by Vasiliauskas. Instead, at least in some instances, the dynamic parameters are updated with values obtained from previous scraping sessions (see, for example, paragraph 123 and 124 of the current specification), which is not taught by Vasiliauskas.”

Examiner is not persuaded.  Paragraph [0062] had been cited for clearly stating that, “Once a user Device” registers with a Gateway, its information and requested parameters are stored in at least the User Database. As previously stated in relation to cited paragraph [0043], the History Database having at least the User Database stores “service history” relating a particular user’s device to particular “exit nodes”/”pools of exit nodes”, and “aggregated history” including aggregated data about Exit Nodes’ overall performance over a period of time such as average speed, average uptime, is considered equivalent to Applicant’s “at least one dynamic parameter”.  This teaching accounts for the populating of parameters, as the one or more parameters constantly change in time and are maintained within the one or more databases {i.e. pp. [0056]; “traffic per day or overall”, “session runtime”}.

With respect to Applicant’s arguments that:
“Vasiliauskas does not hold artificially constructed values or parameters. Further, the alleged dynamic parameters, i.e., the aggregated history of exit nodes of Vasiliauskas,13 
AmendmentU.S. Patent Application No. 17/037,429Att. Dkt. No. 13041.003US1reflects information regarding the overall performances of actual exit nodes (or edge proxy servers) and not any previous scraping sessions. While the aggregated history utilized in Vasiliauskas provides information about the exit node's overall performance, Vasiliauskas does not teach or suggest details of the performance of a browsing profile during a scraping session as per claim 1 (see, for example, paragraph 91, 96, 102, 115, 122 of the current specification). Additionally, among other things, as per claim 1, dynamic parameters along with other parameters (i.e., static parameters) are used to populate a browsing profile in order to adjust the parameters of a scraping request (originated from the user device), which, in turn, ensures that the scraping request is successful against particular target (see, for example, paragraph 67, lines 1-4 of the current specification). Vasiliauskas does not provide this claimed element.”

Examiner is not persuaded.  Examiner continues to rely upon at least paragraphs [0085-0087] of Vasiliauskas, which teach of periodically updating the aggregated history containing dynamic parameters/ values by receiving new data or updating previously received data for adjusting the accuracy of predictions dependent upon predicted results of the PHRM and ENQRM.  Components such as the PHRM an ENQRM {i.e. “Pool Health Rating Mechanism” and “Exit Node Quality Rating Mechanism”} are supervised/unsupervised models having a plurality of independent variables which are utilized by the Logic Unit for the calculation and prediction of pool health for a particular exit node pool and calculation of the fitness of a particular exit node for a particular pool based on an “Improvement Score (IS)” resulting from the predicted pool health with/without an exit node, respectively, as taught within earlier text of paragraphs [0045-0046].  The PHRM and ENQRM are periodically re-trained as data is updated, with requests for additional exit nodes to be added to one or pools of nodes being based on the breadth of historical data in the History Database used to train heuristic prediction, availability data of each exit node, and number of independent variables being considered, for example. Paragraph [0087] provides an example in which pool health is being compared to a “minimum acceptable pool health threshold” based on at least a pre-defined period of time {i.e. “next 30 minutes” equivalent to a time period for the synthetic scraping session} in order to determine the necessity of a request for new exit nodes in advance of a threshold breach.

With respect to Applicant’s arguments that:
“...claim 1 recites a method of updating at least one dynamic parameter of the browsing profile and the at least one respective dynamic value with enrichment data derived from the response data of synthetic scraping sessions. Although the Office Action relies on paragraphs 0085-0087 of Vasiliauskas to reject this element of claim 1, the dynamic parameters per claim 1 are enriched with values that may render the browsing profile artifact more human- like or organic. In addition, the dynamic parameters of claim 1 are updated with relevant web session artifacts generated and obtained during the previously executed organic scraping session or synthetic scraping sessions (see, for example, paragraphs 67 and 91 of the current specification), with some exemplary dynamic parameters being cookies and browsing history data (see, for example, paragraphs 91 and 115 of the current specification). In at least one aspect, the updating of the dynamic parameters of a browsing profile is to maintain the quality and compatibility of the particular browsing (see, for example, paragraphs 65, 67, 91, 122 and 123 of the current specification). In contrast, Vasiliauskas regularly updates the aggregated 14 
AmendmentU.S. Patent Application No. 17/037,429Att. Dkt. No. 13041.003US1history exit nodes in order to predict pool health and exit node quality over time. Further, the PHRM and ENQRM calculations of Vasiliauskas are contrary to the synthetic scraping sessions presently claimed... Therefore, the enrichment data per claim 1 are not equal to the improvement score of Vasiliauskas because the improvement score of Vasiliauskas is an aggregated criterion that encapsulates the difference between predicted pool health and without a particular exit node in the pool.”

Examiner is not persuaded.  As stated within the rationale provided above, paragraphs [0085-0087] of Vasiliauskas teach of periodically updating the aggregated history containing dynamic parameters/ values by receiving new data or updating previously received data for adjusting the accuracy of predictions dependent upon predicted results of the PHRM and ENQRM.  Components such as the PHRM an ENQRM {i.e. “Pool Health Rating Mechanism” and “Exit Node Quality Rating Mechanism”} are supervised/unsupervised models having a plurality of independent variables which are utilized by the Logic Unit for the calculation and prediction of pool health for a particular exit node pool and calculation of the fitness of a particular exit node for a particular pool based on an “Improvement Score (IS)” resulting from the predicted pool health with/without an exit node, respectively, as taught within earlier text of paragraphs [0045-0046].  In relation to the IS, the Improvement Score is considered equivalent to Applicant’s “enrichment data”, as it is derived based on at least results of predicted pool health, and used to determine which exit nodes would make the best fit for pools currently requesting expansion, for example.  Applicant’s “synthetic scrapping sessions” are considered equivalent to Vasiliauskas’ calculations of the PHRM and ENQRM for prediction of pool health for determination of at least the differences between predicted pool health with/without a particular exit node in the pool.  Applicant’s “regular scraping sessions” is read on within earlier text of paragraph [0011] of Vasiliauskas, as usual “web scraping” includes retrieving HTML data from a website, parsing the data for target information, saving target information, and repeating the process if needed on another page.

With respect to Applicant’s arguments that:
“First, among other elements, claim 2 accepts a scraping request from a user device (see, for example, paragraph 121 lines 2-3 of the current specification). In contrast, Vasiliauskas 15AmendmentU.S. Patent Application No. 17/037,429Att. Dkt. No. 13041.003US1teaches that the user requests are dependent on the service type, such as scraping or streaming (see paragraph 0015, lines 8-12 of Vasiliauskas).”

Examiner is not persuaded. At least paragraph [0039] of the Vasiliauskas reference teaches of utilizing at least an “Exit Node Management Gateway (also Gateway)” within a service provider infrastructure that communicates with both the User Device that sends requests to it and the Exit Nodes that service these requests, thus, reading on requests for information being received from a user device.

With respect to Applicant’s arguments that:
“...claim 2 requests a browsing profile from a browsing profile database (see paragraph 121, lines 8-12 and Figure 3A, step 306 of the current specification). In contrast, Vasiliauskas requests an exit node pool based on the user request parameters following the reception of the user request from the user device (see paragraph 0095, lines 1-5 of Vasiliauskas). The pool of exit nodes of Vasiliauskas are not equal and cannot be considered equal to the browsing profile as per claim 2. Where the claimed browsing profile is a set of artificially constructed parameters and values used for enriching a scraping request on the service provider's side, exit nodes in Vasiliauskas are proxy servers used to route user requests to a target.”

Examiner is not persuaded, and maintains that the Vasiliauskas reference reads on Applicant’s claimed limitation involving the creating of browsing profiles, as the cited paragraph [0043] accurately teaches of the utilization of at least a “History Database” that is a memory storage that stores information extracted from an “Exit Node Database” and “User Database”.  These two memory storages provide service history relating to a user device and aggregated history information, such as aggregated data about the overall performance of Exit Nodes, respectively.  At least service history data can be “deleted, archived, or accumulated”.  Examiner maintains that the primary references teachings continues to read on Applicant’s claimed limitation.

With respect to Applicant’s arguments that:
“...claim 2 recites selecting a browsing profile aligned with parameters of the scraping request. In contrast, Vasiliauskas selects an exit node for inclusion into in a particular exit node pool based on ENQRM calculations. For instance, ENQRM calculates the suitability of an exit node to a particular pool based on the improvement score of each exit node in the particular pool. In contrast, claim 2, among other aspects, selects a browsing profile from a database and locks the browsing profile so that other scraping sessions will not be able to use the particular browsing profile (see, for example, paragraph 122 and Figure 3A, step 308 of the current specification).”

Examiner is not persuaded, and maintains that the cited paragraph [0042] teaches of an, “...Exit Node Rating Logic And Processing Unit {i.e. Logic Unit} is primarily responsible for analyzing (processing) information about exit nodes, pools, and user's request parameters and finding the best fit for them”, thus, choosing one or more exit nodes in the form of Applicant’s “browsing profile” which are the “best fit” for at least adding to an exit node pool and/or responding to and fulfilling a received request for information.  Paragraphs [0089-0090] of the primary reference teach of assigning and distributing exit nodes having the highest improvement scores as compared to an applied threshold, based on current or predicted pool health and an exit node’s current or predicted performance, with the distribution being executed after the evaluation of all exit nodes.

With respect to Applicant’s arguments that:
“...claim 2 recites providing the selected browsing profile to a scraping agent, which combines the browsing profile with the scraping request (originated from the user device), thereby enriching the parameters of the scraping request submitted by the user device. In contrast, Vasiliauskas does not teach enriching user request parameters and instead selects 16 
AmendmentU.S. Patent Application No. 17/037,429Att. Dkt. No. 13041.003US1candidate exit nodes to be added to a particular exit node pool to maintain overall pool health and quality.”

Examiner is not persuaded.  As stated within the rejection of Independent Claim 2, the proxy provider is considered equivalent to Applicant’s “scraping agent”.  A utilized “Logic Unit” can choose one or more optimally formed pools that would be predictably healthy.  In accordance with Applicant’s disclosure {i.e. Abstract}, paragraph [0024] of Vasiliauskas teaches that, “the proxy service provider can help the scraping request appear organic and human-like by relaying said requests through exit nodes that exhibit attributes typical of organic users. This is enabled by collecting historical data of the exit node, such as its geographical location, IP type, and usage history with a target website. Using collected and aggregated historical data, a proxy provider is able to predict which exit nodes will be more successful at scraping a particular website at a given time or in the future.

With respect to Applicant’s arguments that:
“claim 2 recites sending the combined request to the target. Here, the sent scraping request has been enriched with the browsing profile parameters so that the scraping session appears human-like to the target. Furthermore, the optimized scraping request is sent through a selected proxy server. In contrast. Vasiliauskas does not teach adjusting or enriching the user request and instead sends the received user request via a suitable exit node.”

Examiner is not persuaded. At least paragraph [0095] teaches that a Gateway can formulate its request for a pool in such a way that parameters required by the user are reflected in that request, and provides an example where a request can indicate only exit nodes from a specific geo-location.  Additionally stated within cited paragraphs [0098] & [0108], when a pool is formed, the Logic unit assigns the pool to the User’s request, which is relayed to the Gateway, where the Gateway begins to execute User Device’s requests through the selected pool.  The Gateway can initiate the testing of exit nodes to a target, such as a specific target website.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/28/2022